Reasons For Allowance

Claims 1-8 are allowed.

This application is allowed because none of the prior art of record including the best prior art of record, Kirkpatrick et al., teach the limitations, “notification unit outputting a notification signal, in which control information on the antenna switch units and the signal change units according to a target terminal being a destination or source of the signals transmitted or received in the n number of antennas, are arranged according to a switch time of each of the antenna switch units and a change time of each of the signal change units, wherein each of the switch time and the change time is referred to individually herein as the reaction time of each unit; and a control unit sequentially starting control of switching by each of the antenna switch units and control of changing by each of the signal change units in order in which the control information on the each unit in the notification signal is notified”.
A Preliminary Amendment, which appears on the record, dated 8/13/2020, is the result of an interview conducted between the examiner and the applicant’s representative to clarify the claims and potentially avoid a 35 USC 112 (b) rejection.  An interview Summary is attached.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
1/5/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477